DETAILED ACTION
	This final rejection is responsive to communication filed September 27, 2022.  Claims 1, 7, 8, 14, and 20 are currently amended.  Claims 1-20 are pending in this application.

Claim Interpretation
Regarding claim 14, the language “the processing unit” is being interpreted as a processor such as central processing unit (CPU) 901.

Duplicate Claims
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat et al. (US 2021/0144517 A1) (‘Guim Bernat’) in view of Wang et al. (US 2021/0141770 A1) (‘Wang’).

With respect to claims 1, 14, 19 and 20, Guim Bernat teaches a method for storing data; an electronic device, comprising: at least one processing unit (paragraph 218); and at least one memory (paragraphs 210 and 218) that is coupled to the at least one processing unit; a non-transitory computer storage medium comprising machine-executable instructions (paragraph 244); and a computer program product (paragraph 244) comprising machine-executable instructions that, when executed by a device, cause the device to perform  comprising: 
storing data in a first node, the first node being selected from a first node set comprising a first edge node and child nodes thereof (paragraphs 665, 667, 669, and 673);
selecting, from a second node set comprising a second edge node and child nodes thereof, a second node for storing the data, the first edge node being a child node of the second edge node (paragraphs 665, 667, 669, and 673); and 
storing the data in the second node (paragraphs 665, 667, 669, and 673).
Guim Bernat does not explicitly teach the first node set comprising a first ring of nodes at a first level in a concentric arrangement of multiple hash rings; or wherein the second node set comprises a second ring of nodes at a second level in the concentric arrangement of multiple hash rings, the first ring of nodes at the first level being arranged within the second ring of nodes at the second level in the concentric arrangement of multiple hash rings.
Wang teaches the first node set comprising a first ring of nodes (paragraphs 16 and 43) at a first level in a concentric arrangement of multiple hash rings (Fig. 3, paragraphs 46-51); and
wherein the second node set comprises a second ring of nodes at a second level in the concentric arrangement of multiple hash rings, the first ring of nodes at the first level being arranged within the second ring of nodes at the second level in the concentric arrangement of multiple hash rings (Fig. 3, paragraphs 46-51).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the first node set and second node set of Guim Bernat to include a concentric arrangement of hash rings as taught by Wang to enable rapid and seamless transfer of tenant database access between locations in a self-service manner, and unified solution for disaster recovery, instance refreshing, and tenant data migration through the continuous copy and synchronization of tenants' data. Further, a tiered tenant placement procedure allows for the creation and configuration of, for example, local, regional, and global replicas on a per-tenant basis (Wang, paragraphs 20-26).  A person having ordinary skill in the art would be motivated to make the modification because Guim Bernat teaches a hierarchical environment, hashing, and data replication in a multi-tenant environment and thus already has the functionality to incorporate the hash rings of Wang.  The modification would only switch the arrangement of elements in Guim Bernat to incorporate hash rings.

With respect to claims 3 and 16, Guim Bernat in view of Wang teaches selecting, from a third node set comprising a third edge node and child nodes thereof, a third node for storing the data, the second edge node being a child node of the third edge node; and storing the data in the third node (paragraphs 665, 667, 669, and 673).

With respect to claims 5 and 18, Guim Bernat in view of Wang teaches wherein the data is metadata of another piece of data and at least comprises a storage location of the other piece of data (paragraphs 138, 284, 533).

With respect to claim 6, Guim Bernat in view of Wang teaches wherein the child nodes of the first edge node are terminal devices (Figs. 1 and 3, paragraphs 107, 118-119).

With respect to claim 7, Guim Bernat in view of Wang teaches wherein the data and the hash value thereof are stored in association (paragraph 414).


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat in view of Wang, as applied to claims 1 and 14 above, and further in view of Baldi et al. (US 2019/0079869 A1) (‘Baldi’).

With respect to claims 2 and 15, Guim Bernat in view of Wang teaches storing data on first and second nodes and computing hash values.
Guim Bernat in view of Wang does not explicitly teach wherein the first node is determined based on a comparison between hash values of nodes in the first node set and a hash value of the data, and the second node is determined based on a comparison between hash values of nodes of the second node set and the hash value of the data.
Baldi teaches wherein the first node is determined based on a comparison between hash values of nodes in the first node set and a hash value of the data, and the second node is determined based on a comparison between hash values of nodes of the second node set and the hash value of the data (Fig. 7, paragraphs 108-111).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the storing of Guim Bernat to be based on hash values are taught by Baldi to enable nodes to fairly distribute the processing, and possibly storage, of data units that they forward in the network, and further allow for decentralized coordination of this load balancing and without the need of any dedicated communications among the node (Baldi, paragraphs 113).  One would be motivated to make this combination because it would entail using the hash values already calculated by Guim Bernat to determine node storage as taught by Baldi.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat in view of Wang, as applied to claims 1 and 14 above, and further in view of Chung et al. (US 2022/0137876 A1) (‘Chung’).

With respect to claims 4 and 17, Guim Bernat in view of Wang teaches failures and in response to reliability issues reliability issue at the first edge computing node, switching to another edge node (paragraph 673).
Guim Bernat in view of Wang does not explicitly teach in response to a failure in storing the data in the first node, storing the data in the first edge node; and in response to a failure in storing the data in the second node, storing the data in the second edge node.
Chung teaches in response to a failure in storing the data in the first node, storing the data in the first edge node; and 25in response to a failure in storing the data in the second node, storing the data in the second edge node (paragraph 87-89).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the storing of Guim Bernat to store data in another node in response to failure as taught by Chung to enable more efficient failure processing.  One would be motivated to make the modification because it would only entail swapping the reliability processing of Guim Bernat with that of Chung.


Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 20170109247 A1) in view of Guim Bernat, and further in view of Wang.

With respect to claim 8, Nakajima teaches a method for searching for data, comprising: using a hash value of the data to search a first node set comprising a first node and child nodes thereof for the data (Fig. 8, paragraph 46); and 
in response to a failure in finding the data in the first node set, using the hash value of the data to search for the data in a second node set comprising a second node and child nodes thereof (Fig. 8, paragraph 46).

Nakajima does not explicitly teach first edge nodes, second edge node or the first edge node being a child node of the second edge node.
Guim Bernat teaches edge nodes, second edge node or the first edge node being a child node of the second edge node (paragraphs 107, 118-119, and 673).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the nodes of Nakajima to be edge nodes to enable edge computing, which enables ability to serve and respond to multiple applications in real-time or near real-time, and meet ultra-low latency requirements.  One would be motivated to make the combination because it would entail replacing the nodes of Nakajima with the edge nodes of Guim Bernat.

Further regarding claim 8, Nakajima in view of Guim Bernat does not explicitly teach the first node set comprising a first ring of nodes at a first level in a concentric arrangement of multiple hash rings; or wherein the second node set comprises a second ring of nodes at a second level in the concentric arrangement of multiple hash rings, the first ring of nodes at the first level being arranged within the second ring of nodes at the second level in the concentric arrangement of multiple hash rings.
Wang teaches the first node set comprising a first ring of nodes (paragraphs 16 and 43) at a first level in a concentric arrangement of multiple hash rings (Fig. 3, paragraphs 46-51); and
wherein the second node set comprises a second ring of nodes at a second level in the concentric arrangement of multiple hash rings, the first ring of nodes at the first level being arranged within the second ring of nodes at the second level in the concentric arrangement of multiple hash rings (Fig. 3, paragraphs 46-51).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the first node set and second node set of Nakajima to include a concentric arrangement of hash rings as taught by Wang to enable rapid and seamless transfer of tenant database access between locations in a self-service manner, and unified solution for disaster recovery, instance refreshing, and tenant data migration through the continuous copy and synchronization of tenants' data. Further, a tiered tenant placement procedure allows for the creation and configuration of, for example, local, regional, and global replicas on a per-tenant basis (Wang, paragraphs 20-26).  A person having ordinary skill in the art would be motivated to make the modification because Nakajima teaches a data replication and recovery in s distributed system and a consistency hash function thus already has the functionality to incorporate the consistency hash rings of Wang.  The modification would only switch the arrangement of elements in Nakajima to incorporate hierarchical hash rings.

With respect to claim 9, Nakajima in view of Guim Bernat and Wang teaches the method according to claim 8, further comprising: receiving the searching from one of the child nodes of the first edge node (Nakajima, Fig. 8, paragraph 46; Guim Bernat, paragraphs 107, 118, 637).

With respect to claim 10, Nakajima in view of Guim Bernat and Wang teaches according to claim 8, wherein searching the first node set for the data comprises: determining a first node in the first node set based on a comparison between nodes in the first node set and the hash value; and using the hash value to search the first node for the data (Nakajima, Fig. 8, paragraph 46; Guim Bernat, paragraphs 107, 118, 637).

With respect to claim 11, Nakajima in view of Guim Bernat and Wang teaches method according to c	claim 10, further comprising: in response to a failure in finding the data in the first node, determining a second node in the second node set via the first node and based on a comparison between nodes in the second node set and the hash value; and searching the second node for the data (Nakajima, Fig. 8, paragraph 46; Guim Bernat, paragraphs 107, 118, 637).

With respect to claim 12, Nakajima in view of Guim Bernat and Wang teaches the method according to claim 10, further comprising: in response to a failure in finding the data in the first node, searching the first edge node in the first node set for the data (Nakajima, Fig. 8, paragraph 46; Guim Bernat, paragraphs 107, 118, 637).

With respect to claim 13, Nakajima in view of Guim Bernat and Wang teaches method according to claim 8, wherein the data is metadata of another piece of data and at least comprises a storage location of the other piece of data (Guim Bernat, paragraphs 138, 284, 533).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         		November 29, 2022